699 N.W.2d 304 (2005)
PEOPLE
v.
DAVIS.
No. 127446.
Supreme Court of Michigan.
July 14, 2005.
SC: 127446, COA: 241710.
On order of the Court, the application for leave to appeal the September 23, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, J., would remand this case to the Wayne Circuit Court for a second Ginther hearing. People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).